Citation Nr: 0732031	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for benign growth of 
the lung, including as secondary to herbicide exposure.

2.  Entitlement to service connection for diverticulitis, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, 
including as secondary to herbicide exposure.

4.  Entitlement to service connection for post-inflammatory 
hypo pigmentation of the groin (Intertrigo), also claimed as 
a rash, including as secondary to herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
anxiety reaction.

6.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to March 
1967, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for several 
disabilities he claims to be secondary to in-service 
herbicide exposure, as well as seeking to reopen claims for 
service connection for a left knee disability and an anxiety 
disorder.

A remand is required in order to afford the veteran a video 
Board hearing. The February 2005 substantive appeal (VA Form 
9) requested such a hearing, and the April 2006, and June 
2007 correspondence from the veteran confirmed his desire for 
a hearing. He was scheduled for an August 2007 video 
conference hearing, but failed to appear.  The undersigned 
Board Member was notified by the RO on the hearing date that 
the letter notifying the veteran of the hearing was returned.  
There is no indication that the RO attempted to reschedule 
the veteran or to confirm his mailing address. A remand is 
required so that the veteran may be afforded his clearly 
requested Board hearing.  

The veteran is notified that he must keep VA notified of his 
proper mailing address.  The veteran is put on notice that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The veteran must keep 
VA aware of his current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing. 
Provide him and his representative reasonable 
advance notice of the date, time, and location of 
the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



